Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146789 & (77)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellant/                                                                                     Justices
            Cross-Appellee,
  v                                                                SC: 146789
                                                                   COA: 305283
                                                                   Jackson CC: 11-004013-FH
  DAVID LEE ALLAN,
            Defendant-Appellee/
            Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 10, 2013
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2013
         p0529
                                                                              Clerk